            Case 1:19-cv-04129-AT Document 33 Filed 02/14/20 Page 1 of 5




                  THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ERIC SLAWIN,                           :
                                       :
       Plaintiff,                      :       CIVIL ACTION NO.
                                       :       1:19-cv-04129-AT
v.                                     :
                                       :
BANK OF AMERICA                        :
MERCHANT SERVICES, et al.,             :
                                       :
       Defendants.                     :

     DEFENDANT BANC OF AMERICA MERCHANT SERVICES, LLC’S
      CONSENT MOTION FOR EXTENSION OF TIME TO REPLY TO
         PLAINTIFF’S RESPONSE TO ITS MOTION TO DISMISS

       Defendant Banc of America Merchant Services, LLC (“BAMS” or

“Defendant”), with consent of Plaintiff Eric Slawin, moves this Court for an

extension of two (2) weeks to and including March 6, 2020, to file a reply to

Plaintiff’s Response in Opposition to Banc of America Merchant Services, LLC’s

Motion to Dismiss (Doc. 31). In support of the motion, BAMS sets forth as follows:

       1.      Defendant BAMS filed a Motion to Dismiss the Counts II and III of

Plaintiff’s Complaint on November 19, 2019 (the “Motion”) (Doc. 8).

       2.      On December 4, 2019, upon Plaintiff’s motion and with Defendant’s

consent, this Court extended the time for Plaintiff to respond to the Motion to and

including January 31, 2020 (Doc. 22 and minute entry dated 12/4/19).
                                           1
           Case 1:19-cv-04129-AT Document 33 Filed 02/14/20 Page 2 of 5




      3.      On January 24, 2020, upon Plaintiff’s motion and with Defendant’s

consent, this Court again extended the time for Plaintiff to respond to the Motion to

and including February 7, 2020 (Doc. 27 and minute entry dated 1/24/20).

      4.      Plaintiff filed his response to the Motion on February 7, 2020, thus

making Defendant BAMS reply due on or before February 21, 2020.

      5.      BAMS respectfully requests two (2) additional weeks, to and including

March 6, 2020, to file its reply in support of its Motion.

      6.      Plaintiff’s counsel has been advised of this motion and consents to it.

      WHEREFORE, it is respectfully requested that the time for BAMS to file a

reply to Plaintiff’s Response in Opposition to Banc of America Merchant Services,

LLC’s Motion to Dismiss (Doc. 31), be extended to and including March 6, 2020.

      Respectfully submitted this 14th day of February, 2020.


                                        /s/ M. Laughlin Allen
                                        M. Laughlin Allen
                                        Georgia Bar No. 901999
                                        McGuireWoods LLP
                                        1230 Peachtree Street, N.E.
                                        Suite 2100, Promenade
                                        Atlanta, GA 30309
                                        Tel.: (404) 443-5738
                                        Fax: (404) 443-5773
                                        mlallen@mcguirewoods.com

                                        Elena D. Marcuss (pro hac vice)
                                        McGuireWoods LLP
                                           2
Case 1:19-cv-04129-AT Document 33 Filed 02/14/20 Page 3 of 5




                           500 East Pratt Street, Suite 1000
                           Baltimore, MD 21202
                           Tel.: (410) 659-4454
                           Fax: (410) 659-4547
                           emarcuss@mcguirewoods.com

                           Attorneys for Banc of America Merchant
                           Services, LLC




                             3
         Case 1:19-cv-04129-AT Document 33 Filed 02/14/20 Page 4 of 5




                    CERTIFICATE OF SERVICE AND
                  COMPLIANCE WITH LOCAL RULE 5.1B

      I certify that on February 14, 2020, I electronically filed the foregoing

Defendant Banc of America Merchant Services, LLC’s Consent Motion fkor

Extension of Time to Reply to Plaintiff’s Response to Banc of America Merchant

Services, LLC’s Motion to Dismiss with the Clerk of Court using the CM/ECF

system, which will automatically send email notification of such filing to the

following attorneys of record:

                             Jean Simonoff Marx, Esq.
                               Robert N. Marx, Esq.
                                 Marx Law Group
                            1050 Crown Pointe Parkway
                                     Suite 500
                                Atlanta, GA 30338
                        jeannie.marx@marxlawgroup.com
                         robert.marx@marxlawgroup.com
                           lawyers@marxlawgroup.com

                         Christopher Paul Galanek, Esq.
                         Aiten Musaeva McPherson, Esq.
                        Bryan Cave Leighton Paisner, LLP
                         One Atlantic Center, 14th Floor
                         1201 West Peachtree St., N.W.
                             Atlanta, GA 30309-3471
                           chris.galanek@bclplaw.com
                         aiten.mcpherson@bclplaw.com




                                       4
              Case 1:19-cv-04129-AT Document 33 Filed 02/14/20 Page 5 of 5




                                   Mark E. Zelek, Esq.
                                Joseph D. Magrisso, Esq.
                             Morgan, Lewis & Bockius LLP
                        200 South Biscayne Boulevard, Suite 5300
                                 Miami, FL 33131-2339
                              mark.zelek@morganlewis.com
                           joseph.magrisso@morganlewis.com

                              Charles Edward Solley, Esq.
                                 Moser Law Company
                                    The Stove Works
                                        Suite 26
                                 112 Krog Street, N.E.
                                   Atlanta, GA 30307
                               tsolley@moserlawco.com

        I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court.


                                                    /s/ M. Laughlin Allen
                                                    M. Laughlin Allen, Esq.




127084286_1




                                           5
